Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rose McKinley appeals the district court’s order granting the Defendant’s *205summary judgment motion and dismissing her civil negligence suit as untimely under the South Carolina statute of limitations. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McKinley v. CMH Homes, Inc., No. 2:11-cv-02982-CWH (D.S.C. Sept. 25, 2014). We grant McKinley permission to proceed in forma pauperis. We deny McKinley’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.